DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-19, 21-26 and 28 are rejected under 35 U.S.C. 102(a2) as being anticipated by You et al (US 20220248399 A1, Pro 62888399 Priority Date: Aug 16, 2019).

Regarding claim 1, You’399 discloses a method of wireless communication performed by a first wireless node (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), comprising: 
transmitting, to a second wireless node (see, fig. 31, IAB node C as child node of IAB node B, par 0399), a cross-link interference (CLI) management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message including a permutation indicator (see, fig. 31, IAB node B transmits MT configuration for IAB node C similar to SFI as child node to indicate link direction information about a parent link between a parent node, the configuration used for LI mitigation to manage inter-IAB interference, par 0307, 0396-0397, 0399-0400. Noted, MT communication of IAB node C is the delayed version of DU communication IAB node B as shown in fig. 36 and therefore it’s the same link direction information for configuration, par 0456), wherein the permutation indicator (see, configuration in link direction similar to SFI, par 0397) indicates that an order of slot formats (see, slot format pattern, par 0464) is an uplink-flexible-downlink order of slot formats (see, U-F-D pattern, par 0464) or indicates that the order of slot formats is a downlink-flexible-uplink order (see, D-F-U pattern, par 0464) of slot formats (see, configuration in TDD-UL-DL-ConfigCommon indicates slot format pattern whether the resource pattern has a D-F-U pattern or a U-F-D pattern, par 0464); and 
communicating with one or more third wireless nodes (see, IAB node A, par 0456) in accordance with the order of slot formats (see, slot format pattern, par 0464) indicated to the second wireless node (see, fig. 31 and 36, MT and the DU of IAB node B have the same resource direction on the same time indicated by slot format pattern, IAB node B communicates with IAB node A according to MT configuration of IAB node B which is the same as DU configuration of IAB node B that transmits to IAB node C as MT configuration of IAB node C, par 0400, 0456, 0464. Noted, MT communication of IAB node C is the delayed version of DU communication IAB node B as shown in fig. 36 and therefore it’s the same link direction information for configuration, par 0456. Noted further, IAB node C can be equated to second wireless node).

Regarding claim 2, You’399 discloses the method of claim 1 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) includes an availability indicator (see, availability information, par 0404) corresponding to one or more resources (see, resource, par 0404) identified in the CLI management configuration message (see, link direction information and availability information in the configuration information used for CLI migration, par 0307, 0396, 0404), wherein the availability indicator (see, availability information of resource, par 0404) indicates that the one or more resources (see, resource, par 0404) are available (see, hard resource (always available) and a soft resource (availability for a communication on a DU child link controlled by parent node), par 0395, 0404) or not available (see, availability settings may be classified into NA, a hard resource and a soft resource, par 0404).

Regarding claim 3, You’399 discloses the method of claim 2 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein a hard allocated resource or a soft allocated resource, of the one or more resources, is assigned an available value (see, 2 bits to indicates hard or soft resource, par 0522-0523) for the availability indicator (see, availability information indicates whether the specific resource is a hard resource or a soft resource by 2 bits information, par 0404, 0522-0523).

Regarding claim 4, You’399 discloses the method of claim 2 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) indicates, for a resource, of the one or more resources, associated with a not available value for the availability indicator (see, configuration for CLI mitigation to manage inter-IAB interference indicates link direction and availability information including not available (NA) that resource not used for communication on the DU child link, par 0307, 0400, 0479), whether the resource is assigned as a downlink resource, an uplink resource, or a flexibly assigned resource (see, link direction information indicates whether the type of a specific resource is UL, DL, or F, and the availability information indicates whether a specific resource is a hard resource, an NA resource, or a soft resource, abstract).

Regarding claim 5, You’399 discloses the method of claim 1 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) includes an indicator for a full-duplex or includes a bidirectional (see, flexible (F) slot, par 0406) symbol slot format (see, table 11, configuration for CLI mitigation to manage inter-IAB interference indicates resource direction configuration or a slot format configuration including flexible (F) slot with format 2 as all flexible slot pattern, par 0307, 0406, 0469. Noted, the examiner picks an option to reject).

Regarding claim 7, You’399 discloses the method of claim 1 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management configuration message is at least one of: 
an intended time division duplexing (TDD) downlink-uplink (DL-UL) configuration message (see, link direction configuration based on TDD-UL-DL-ConfigCommon configuration used for CLI mitigation to manage inter-IAB interference, par 0307, 0414), 
a configuration update message, 
an F1-AP interface message, or 
an Xn interface message (note, the examiner picks an option to reject).

Regarding claim 8, You’399 discloses a method of wireless communication performed by a second wireless node (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), comprising: 
receiving, from a first wireless node (see, fig. 31, IAB node A as parent node of IAB node B, par 0399), a cross-link interference (CLI) management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message including a permutation indicator (see, fig. 31, IAB node B receives DU configuration of IAB node B from parent IAB node A includes link direction about a link between IAB node B and C, the configuration similar to SFI used for CLI mitigation to manage inter-IAB interference, par 0307, 0396-0397, 0399-0401), wherein the permutation indicator (see, configuration in link direction similar to SFI, par 0397) indicates that an order of slot formats (see, slot format pattern, par 0464) is an uplink-flexible-downlink order of slot formats (see, U-F-D pattern, par 0464) or indicates that the order of slot formats is a downlink-flexible-uplink order (see, D-F-U pattern, par 0464) of slot formats (see, configuration in TDD-UL-DL-ConfigCommon indicates slot format pattern whether the resource pattern has a D-F-U pattern or a U-F-D pattern, par 0464): and 
communicating with one or more third wireless nodes (see, IAB node C, par 0456) in accordance with the order of slot formats received from the first wireless node (see, fig. 31 and 36, IAB node B communicates with IAB node C according to slot format pattern (link direction information) in DU configuration of IAB node B,  par 0400, 0406, 0456).

Regarding claim 9, You’399 discloses the method of claim 8 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) includes an availability indicator (see, availability information, par 0404) corresponding to one or more resources (see, resource, par 0404) identified in the CLI management configuration message (see, link direction information and availability information in the configuration information used for CLI migration, par 0307, 0396, 0404), wherein the availability indicator (see, availability information of resource, par 0404) indicates that the one or more resources (see, resource, par 0404) are available (see, hard resource (always available) and a soft resource (availability for a communication on a DU child link controlled by parent node), par 0395, 0404) or not available (see, availability settings may be classified into NA, a hard resource and a soft resource, par 0404).

Regarding claim 10, You’399 discloses the method of claim 9 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein a hard allocated resource or a soft allocated resource, of the one or more resources, is assigned an available value (see, 2 bits to indicates hard or soft resource, par 0522-0523) for the availability indicator (see, availability information indicates whether the specific resource is a hard resource or a soft resource by 2 bits information, par 0404, 0522-0523).

Regarding claim 11, You’399 discloses the method of claim 9 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) indicates, for a resource, of the one or more resources, associated with a not available value for the availability indicator (see, configuration for CLI mitigation to manage inter-IAB interference indicates link direction and availability information including not available (NA) that resource not used for communication on the DU child link, par 0307, 0400, 0479), whether the resource is assigned as a downlink resource, an uplink resource, or a flexibly assigned resource (see, link direction information indicates whether the type of a specific resource is UL, DL, or F, and the availability information indicates whether a specific resource is a hard resource, an NA resource, or a soft resource, abstract).  

Regarding claim 12, You’399 discloses the method of claim 8 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) includes an indicator for a full-duplex or includes a bidirectional (see, flexible (F) slot, par 0406) symbol slot format (see, table 11, configuration for CLI mitigation to manage inter-IAB interference indicates resource direction configuration or a slot format configuration including flexible (F) slot with format 2 as all flexible slot pattern, par 0307, 0406, 0469. Noted, the examiner picks an option to reject).

Regarding claim 14, You’399 discloses the method of claim 8 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management configuration message is at least one of: 
an intended time division duplexing (TDD) downlink-uplink (DL-UL) configuration message (see, link direction configuration based on TDD-UL-DL-ConfigCommon configuration used for CLI mitigation to manage inter-IAB interference, par 0307, 0414), 
a configuration update message, 
an F1-AP interface message, or 
an Xn interface message (note, the examiner picks an option to reject).

Regarding claim 15, You’399 discloses a first wireless node for wireless communication (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), comprising: 
a memory (see, fig. 48, memory 204, par 0589); and 
one or more processors (see, at least one processor 202, par 0590), coupled to the memory (see, at least one processor 202 processes information in the memory 204, par 0589), configured to: 
transmit, to a second wireless node (see, fig. 31, IAB node C as child node of IAB node B, par 0399), a cross-link interference (CLI) management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message including a permutation indicator (see, fig. 31, IAB node B transmits MT configuration for IAB node C similar to SFI as child node to indicate link direction information about a parent link between a parent node, the configuration used for LI mitigation to manage inter-IAB interference, par 0307, 0396-0397, 0399-0400. Noted, MT communication of IAB node C is the delayed version of DU communication IAB node B as shown in fig. 36 and therefore it’s the same link direction information for configuration, par 0456), wherein the permutation indicator (see, configuration in link direction similar to SFI, par 0397) indicates that an order of slot formats (see, slot format pattern, par 0464) is an uplink-flexible-downlink order of slot formats (see, U-F-D pattern, par 0464) or indicates that the order of slot formats is a downlink-flexible-uplink order (see, D-F-U pattern, par 0464) of slot formats (see, configuration in TDD-UL-DL-ConfigCommon indicates slot format pattern whether the resource pattern has a D-F-U pattern or a U-F-D pattern, par 0464); and 
communicate with one or more third wireless nodes (see, IAB node A, par 0456) in accordance with the order of slot formats (see, slot format pattern, par 0464) indicated to the second wireless node (see, fig. 31 and 36, MT and the DU of IAB node B have the same resource direction on the same time indicated by slot format pattern, IAB node B communicates with IAB node A according to MT configuration of IAB node B which is the same as DU configuration of IAB node B that transmits to IAB node C as MT configuration of IAB node C, par 0400, 0456, 0464. Noted, MT communication of IAB node C is the delayed version of DU communication IAB node B as shown in fig. 36 and therefore it’s the same link direction information for configuration, par 0456. Noted further, IAB node C can be equated to second wireless node).

Regarding claim 16, You’399 discloses the first wireless node of claim 15 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) includes an availability indicator (see, availability information, par 0404) corresponding to one or more resources (see, resource, par 0404) identified in the CLI management configuration message (see, link direction information and availability information in the configuration information used for CLI migration, par 0307, 0396, 0404), wherein the availability indicator (see, availability information of resource, par 0404) indicates that the one or more resources (see, resource, par 0404) are available (see, hard resource (always available) and a soft resource (availability for a communication on a DU child link controlled by parent node), par 0395, 0404) or not available (see, availability settings may be classified into NA, a hard resource and a soft resource, par 0404).

Regarding claim 17, You’399 discloses the first wireless node of claim 16 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein a hard allocated resource or a soft allocated resource, of the one or more resources, is assigned an available value (see, 2 bits to indicates hard or soft resource, par 0522-0523) for the availability indicator (see, availability information indicates whether the specific resource is a hard resource or a soft resource by 2 bits information, par 0404, 0522-0523).
 
Regarding claim 18, You’399 discloses the first wireless node of claim 16 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) indicates, for a resource, of the one or more resources, associated with a not available value for the availability indicator (see, configuration for CLI mitigation to manage inter-IAB interference indicates link direction and availability information including not available (NA) that resource not used for communication on the DU child link, par 0307, 0400, 0479), whether the resource is assigned as a downlink resource, an uplink resource, or a flexibly assigned resource (see, link direction information indicates whether the type of a specific resource is UL, DL, or F, and the availability information indicates whether a specific resource is a hard resource, an NA resource, or a soft resource, abstract).

Regarding claim 19, You’399 discloses the first wireless node of claim 15 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) includes an indicator for a full-duplex or includes a bidirectional (see, flexible (F) slot, par 0406) symbol slot format (see, table 11, configuration for CLI mitigation to manage inter-IAB interference indicates resource direction configuration or a slot format configuration including flexible (F) slot with format 2 as all flexible slot pattern, par 0307, 0406, 0469. Noted, the examiner picks an option to reject).


Regarding claim 21, You’399 discloses the first wireless node of claim 15 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management configuration message is at least one of: 
an intended time division duplexing (TDD) downlink-uplink (DL-UL) configuration message (see, link direction configuration based on TDD-UL-DL-ConfigCommon configuration used for CLI mitigation to manage inter-IAB interference, par 0307, 0414), 
a configuration update message, 
an F1-AP interface message, or 
an Xn interface message (note, the examiner picks an option to reject).

Regarding claim 22 , You’399 discloses a second wireless node for wireless communication (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), comprising: 
a memory (see, fig. 48, memory 204, par 0589); and 
one or more processors (see, at least one processor 202, par 0590), coupled to the memory (see, at least one processor 202 processes information in the memory 204, par 0589), configured to: 
receive, from a first wireless node (see, fig. 31, IAB node A as parent node of IAB node B, par 0399), a cross-link interference (CLI) management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message including a permutation indicator (see, fig. 31, IAB node B receives DU configuration of IAB node B from parent IAB node A includes link direction about a link between IAB node B and C, the configuration similar to SFI used for CLI mitigation to manage inter-IAB interference, par 0307, 0396-0397, 0399-0401), wherein the permutation indicator (see, configuration in link direction similar to SFI, par 0397) indicates that an order of slot formats (see, slot format pattern, par 0464) is an uplink-flexible-downlink order of slot formats (see, U-F-D pattern, par 0464) or indicates that the order of slot formats is a downlink-flexible-uplink order (see, D-F-U pattern, par 0464) of slot formats (see, configuration in TDD-UL-DL-ConfigCommon indicates slot format pattern whether the resource pattern has a D-F-U pattern or a U-F-D pattern, par 0464): and 
communicate with one or more third wireless nodes (see, IAB node C, par 0456) in accordance with the order of slot formats received from the first wireless node (see, fig. 31 and 36, IAB node B communicates with IAB node C according to slot format pattern (link direction information) in DU configuration of IAB node B,  par 0400, 0406, 0456).

Regarding claim 23, You’399 discloses the second wireless node of claim 22 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) includes an availability indicator (see, availability information, par 0404) corresponding to one or more resources (see, resource, par 0404) identified in the CLI management configuration message (see, link direction information and availability information in the configuration information used for CLI migration, par 0307, 0396, 0404), wherein the availability indicator (see, availability information of resource, par 0404) indicates that the one or more resources (see, resource, par 0404) are available (see, hard resource (always available) and a soft resource (availability for a communication on a DU child link controlled by parent node), par 0395, 0404) or not available (see, availability settings may be classified into NA, a hard resource and a soft resource, par 0404).

Regarding claim 24, You’399 discloses the second wireless node of claim 23 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein a hard allocated resource or a soft allocated resource, of the one or more resources, is assigned an available value (see, 2 bits to indicates hard or soft resource, par 0522-0523) for the availability indicator (see, availability information indicates whether the specific resource is a hard resource or a soft resource by 2 bits information, par 0404, 0522-0523).

Regarding claim 25, You’399 discloses the second wireless node of claim 23 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) indicates, for a resource, of the one or more resources, associated with a not available value for the availability indicator (see, configuration for CLI mitigation to manage inter-IAB interference indicates link direction and availability information including not available (NA) that resource not used for communication on the DU child link, par 0307, 0400, 0479), whether the resource is assigned as a downlink resource, an uplink resource, or a flexibly assigned resource (see, link direction information indicates whether the type of a specific resource is UL, DL, or F, and the availability information indicates whether a specific resource is a hard resource, an NA resource, or a soft resource, abstract).

Regarding claim 26, You’399 discloses the second wireless node of claim 22 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) includes an indicator for a full-duplex or includes a bidirectional (see, flexible (F) slot, par 0406) symbol slot format (see, table 11, configuration for CLI mitigation to manage inter-IAB interference indicates resource direction configuration or a slot format configuration including flexible (F) slot with format 2 as all flexible slot pattern, par 0307, 0406, 0469. Noted, the examiner picks an option to reject).

Regarding claim 28, You’399 discloses the second wireless node of claim 22 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management configuration message is at least one of: 
an intended time division duplexing (TDD) downlink-uplink (DL-UL) configuration message (see, link direction configuration based on TDD-UL-DL-ConfigCommon configuration used for CLI mitigation to manage inter-IAB interference, par 0307, 0414), 
a configuration update message, 
an F1-AP interface message, or 
an Xn interface message (note, the examiner picks an option to reject).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 13, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over You’399 in view of Kim (US20200389805A1, Priority Date: Dec 14, 2017).

Regarding claim 6, You’399 discloses the method of claim 1 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon for CLI mitigation to manage inter-IAB interference, par 0307, 0396, 0464) includes.
You’399 discloses all the claim limitations but fails to explicitly teach: wherein the CLI management configuration message includes a plurality of per-transmit receive point (TRP) configurations associated with a plurality of TRP identifiers or beam direction identifiers.

However Kim’805 from the same field of endeavor (see,  fig.14b, crosslink interference for a TDM flexible duplex operation in a paired/unpaired spectrum, par 0134) discloses: wherein the CLI management configuration message (see, IMR configuration information for beam management with cross-link interference measurement, par 0250, 0294) includes a plurality of per-transmit receive point (TRP) configurations associated with a plurality of TRP identifiers (see, cell ID of multiple cells (TRPs), par 0250, 0275, Noted, cell and TRP and eNB are equivalent, par 0143, 0178 and 0260) or beam direction identifiers (see,  IMR configuration information for beam management with cross-link interference measurement including cell ID of multiple cells (TRPs), 0250, 0275, 0294. Noted, cell and TRP and eNB are equivalent, par 0143, 0178 and 0260. Noted further, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kim’805 into that of You’399. The motivation would have been to improve communication performance of a flexible duplex wireless transmission scheme by relieving or solving cross-link interference (par 0020).

Regarding claim 13, You’399 discloses the method of claim 8 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon for CLI mitigation to manage inter-IAB interference, par 0307, 0396, 0464) includes.
You’399 discloses all the claim limitations but fails to explicitly teach: wherein the CLI management configuration message includes a plurality of per-transmit receive point (TRP) configurations associated with a plurality of TRP identifiers or beam direction identifiers.

However Kim’805 from the same field of endeavor (see,  fig.14b, crosslink interference for a TDM flexible duplex operation in a paired/unpaired spectrum, par 0134) discloses: wherein the CLI management configuration message (see, IMR configuration information for beam management with cross-link interference measurement, par 0250, 0294) includes a plurality of per-transmit receive point (TRP) configurations associated with a plurality of TRP identifiers (see, cell ID of multiple cells (TRPs), par 0250, 0275, Noted, cell and TRP and eNB are equivalent, par 0143, 0178 and 0260) or beam direction identifiers (see,  IMR configuration information for beam management with cross-link interference measurement including cell ID of multiple cells (TRPs), 0250, 0275, 0294. Noted, cell and TRP and eNB are equivalent, par 0143, 0178 and 0260. Noted further, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kim’805 into that of You’399. The motivation would have been to improve communication performance of a flexible duplex wireless transmission scheme by relieving or solving cross-link interference (par 0020).

Regarding claim 20, You’399 discloses the first wireless node of claim 15 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon for CLI mitigation to manage inter-IAB interference, par 0307, 0396, 0464) includes.
You’399 discloses all the claim limitations but fails to explicitly teach: wherein the CLI management configuration message includes a plurality of per-transmit receive point (TRP) configurations associated with a plurality of TRP identifiers or beam direction identifiers.

However Kim’805 from the same field of endeavor (see,  fig.14b, crosslink interference for a TDM flexible duplex operation in a paired/unpaired spectrum, par 0134) discloses: wherein the CLI management configuration message (see, IMR configuration information for beam management with cross-link interference measurement, par 0250, 0294) includes a plurality of per-transmit receive point (TRP) configurations associated with a plurality of TRP identifiers (see, cell ID of multiple cells (TRPs), par 0250, 0275, Noted, cell and TRP and eNB are equivalent, par 0143, 0178 and 0260) or beam direction identifiers (see,  IMR configuration information for beam management with cross-link interference measurement including cell ID of multiple cells (TRPs), 0250, 0275, 0294. Noted, cell and TRP and eNB are equivalent, par 0143, 0178 and 0260. Noted further, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first wireless node as taught by Kim’805 into that of You’399. The motivation would have been to improve communication performance of a flexible duplex wireless transmission scheme by relieving or solving cross-link interference (par 0020).

Regarding claim 27, You’399 discloses the second wireless node of claim 22 (see, fig. 22-23 and 48,  configuration of access and backhaul links with IAB nodes including base station, par 0248-0249, 0253, 0590), wherein the CLI management (see, CLI mitigation to manage inter-IAB interference, par 0307) configuration message (see, TDD-UL-DL-ConfigCommon, par 0464) includes.
You’399 discloses all the claim limitations but fails to explicitly teach: wherein the CLI management configuration message includes a plurality of per-transmit receive point (TRP) configurations associated with a plurality of TRP identifiers or beam direction identifiers.

However Kim’805 from the same field of endeavor (see,  fig.14b, crosslink interference for a TDM flexible duplex operation in a paired/unpaired spectrum, par 0134) discloses: wherein the CLI management configuration message (see, IMR configuration information for beam management with cross-link interference measurement, par 0250, 0294) includes a plurality of per-transmit receive point (TRP) configurations associated with a plurality of TRP identifiers (see, cell ID of multiple cells (TRPs), par 0250, 0275, Noted, cell and TRP and eNB are equivalent, par 0143, 0178 and 0260) or beam direction identifiers (see,  IMR configuration information for beam management with cross-link interference measurement including cell ID of multiple cells (TRPs), 0250, 0275, 0294. Noted, cell and TRP and eNB are equivalent, par 0143, 0178 and 0260. Noted further, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the second wireless node as taught by Kim’805 into that of You’399. The motivation would have been to improve communication performance of a flexible duplex wireless transmission scheme by relieving or solving cross-link interference (par 0020).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmed et al (US20210298026A1, PD March 20, 2018) discloses cross-link interference (par 0119), UE 115 and the base station 105 may support full-duplex communications… UE 115 may receive an indication of the time or frequency resources in which the downlink transmission to the UE 115 overlaps in time with the uplink transmission to the base station 105 (par 0150), At 515, the base station 105-c may transmit, to the UE 115-c, an indication of the time or frequency resources over which the uplink communication overlaps with the downlink communication (par 0159).

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473